DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 20, line 2, the applicant recites “an insert safety valve”. It is not clear if this safety valve is different from the one recited in line 1. The Examiner will assume that the applicant is referring to the same valve. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-13 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Leismer et al. (US20020066574).

Regarding claim 1, Leismer discloses An insert safety valve (11) comprising: a valve body (13) including a valve member (15) (figs 8-10); and a control fluid conduit (27) fluidically connected to the valve body (figs 8-10), the insert safety valve being responsive to a control fluid at a first pressure to shift the valve member and open the valve body to a fluid flow and at a second pressure to add the control fluid to the fluid flow ([0064] discloses that a predetermined magnitude is applied to move valve member 15, [0061] discloses a second supply line  27 that allows fluid flow through valve 11 at a second pressure).

Regarding claims 2 and 13, Leismer further discloses that the valve body includes an outer surface (outer surface of 11, figs 8-10) and an inner surface (inner surface of 11, figs 8-10) defining a flow path (13c), a primary fluid outlet (13i), and a treatment outlet (13h), the valve body including an opening (13g) that extends through the outer surface and inner surface between the first and second outlets (figs 8-10), the opening defining an inlet (13e) that is fluidically connected to the primary fluid outlet through the flow path (figs 8-10), the valve member being selectively shiftable relative to the valve body to selectively uncover the opening allowing the fluid flow to pass into the inlet and flow through the primary fluid outlet (figs 8-9, [0061]).

	Regarding claim 12, Leismer discloses a resource exploration and recovery system (fig 11) comprising: a surface system (86, 96) (fig 11); a subterranean system fluidically connected to the surface system through a tubular string (94) (fig 11); and an insert safety valve (11) coupled to the tubular string (figs 8-11, [0034]), the insert safety valve (11) comprising: a valve body (13) including a valve member (15) (figs 8-10); and a control fluid conduit (27) fluidically connected to the valve body (figs 8-10), the insert safety valve being responsive to a control fluid at a first pressure to shift the valve member and open the valve body to a fluid flow and at a second pressure to add the control fluid to the fluid flow ([0064] discloses that a predetermined magnitude is applied to move valve member 15, [0061] discloses a second supply line  27 that allows fluid flow through valve 11 at a second pressure).

	Regarding claim 20, Leismer discloses a method of operating an insert safety (11) valve comprising: applying a control fluid at a first pressure to an insert safety valve (11) arranged in a tubular ([0064] disclose the application of a pressure used to move member 15, also see figs 8-10); opening a valve member (15) with the control fluid pressure ([0064], figs 8-10); passing formation fluid from the tubular radially inwardly into the insert safety valve and through a primary fluid outlet (13i) (figs 8-10); increasing the pressure of the control fluid ([0061], [0064]).; and discharging treatment fluid from a treatment fluid outlet of the insert safety valve into the formation fluid ([0061], [0064]).


Allowable Subject Matter

Claims 3-11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lake et al. (US 20100025045) discloses methods and devices for utilizing an electrically-actuated wireline insert safety valve (WLSV) and for delivering power to an electrically actuated WLSV via inductive charging and without the use of wired contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672             

05/21/2022